GARY M. GAERTNER, Judge.
Movant appeals from the denial of his amended Rule 29.15 motion. Movant was convicted by a jury of arson in the first degree under RSMo § 569.040 (1986) and sentenced to twenty-seven years imprisonment. This court upheld movant’s conviction on direct appeal. State v. White, 660 S.W.2d 237 (Mo.App., E.D.1983). Movant filed a motion under former Rule 27.26 on August 27, 1984. The 27.26 motion court denied movant relief, without an evidentia-ry hearing on March 4, 1985. This court affirmed the denial of movant’s 27.26 motion pursuant to Rule 84.16(b). White v. State, 701 S.W.2d 489 (Mo.App., E.D.1985). Movant thereafter sought relief in federal district court, but was instructed to pursue his claim in state court.
On June 21, 1988, movant filed a second post-conviction motion, pursuant to Rule 29.15. Movant asserted a conflict of interest in that the attorney who represented him at trial was employed in the same public defender’s office which represented him on his 27.26 action in which movant alleged ineffective assistance of counsel. On October 2, 1988, the 29.15 motion court entered findings of fact and conclusions of law dismissing movant’s action on the ground that it constituted a successive motion. From the denial of his Rule 29.15 motion movant brings this appeal.
Rule 29.15(m) precludes the filing of a post-conviction motion pursuant to that rule if a defendant was convicted prior to January 1, 1988, and has filed a previous motion pursuant to Rule 27.26. Movant was convicted by jury on November 5, 1982, prior to January 1, 1988. Movant filed a previous post-conviction relief motion pursuant to Rule 27.26. Therefore, under Rule 29.15(m) movant’s motion pending before the 29.15 motion court was properly dismissed.
*666The trial court’s dismissal pursuant to Supreme Court Rule 29.15(m) was proper and is therefore affirmed.
GRIMM, P.J., and KAROHL, J., concur.